Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to a supplemental amendment filed on 03/07/2022 further to the amendment filed on 11/17/2021. Of the previously presented claims 21-24, the supplemental amendment amended claims 21 incorporating limitations of claims 23 and 24 into it and canceling the claims 23 and 24, and added new claims 25-28 in the amendment. Therefore, the claims 21, 22 and 25-28 are pending.
Examiner discussed the claims in  the response filed on 11/17/2021 to place application into a condition of allowance and an interview summary of which is attached herewith.

Summary of this Office Action
The supplemental amendment filed on 03/07/2022 and applicant’s amendment and arguments in the response filed on 11/17/2021 has been fully considered, and are deemed to be persuasive and discussed in the section below:

Reasons for Allowance
With regards to claim 21, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “generating risk scores based at least in part on aggregate counts of (i) risk predictor values in respective categories for respective users, (ii) risk predictor values for respective risk predictors, and (iii) risk predictor values in respective categories; executing, by the risk-engine computer, in response to requests received from a protected computer system in communication with the risk-engine computer, the risk model over successive time windows, including (i) aging out the initial counts over a course of multiple successive time windows and (ii) acquiring new counts based on transactions processed by the risk engine after loading the initial counts; and  continuing to age out the initial counts while also aging out the new counts over further successive time windows, thereby enabling the risk model to adapt to changes over time, wherein the method further comprises obtaining the initial counts based on a preliminary study of logins over a designated period of time, and, when acquiring new counts, selectively updating the counters to reflect the new counts based on whether authentication results produced by the risk engine indicate successful authentication“ in a system and method for information security system with risk assessment based on multi-level aggregations of risk predictors.
The reasons for allowance for all the other independent is the same as set forth for claim 21 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's supplemental amendment filed on 03/07/2022 and  the amendments/ remarks filed in the response dated 11/17/2021, see pages 4-8, has been fully considered and the claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination of element of claim set integrated into a practical application by providing a technology-based solution to problem of lack of reliability of fraud and authentication feedback in current use of risk engine technology due to impractical manual feedback, unsupervised risk assessment that is instantly self-updated online allowing dynamically learning of pattern in multiple-variable time series based on multiple level of history providing additional predictor input values that does not depend upon manual/explicit feedback and complex set of policy rules (see page 2, lines 3-18, page 11, lines 15-17). The claims updates the event counts successive time windows and apply aging to the events counts enabling system to adapt over time, fade out incorrect assigned values and avoids interference with model performance (see page 8, lines 15-21; page 9, lines 12-14). The system adjuncts disclosed “unsupervised” techniques with the “supervised” techniques of updating counter with authentication results produced by risk engine enabling to achieving desired performance in detecting fraudulent events and providing feedback for future operation (see page 6, lines 15-19 and page 11, lines 19-20). The claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited prior arts, the prior art of Lazarus et al. disclosed training each merchant segment using consumer past time period transaction data and predict spending in subsequent time period by the consumer, and updating consumer vector by decaying influence of older purchase as new purchase are made by the consumer (see abstract and column 3, lines 55-67). Kindler et al. disclosed determining aggregate online risk score of a person with plurality of components and assigning weight to each component (see abstract). The Non-Patent Literature of Benjamin discuss importance of feedback in risk communication (see abstract). The foreign prior art of Brown disclosed dynamic modeling of scoring risk assessment using risk indicators and assessed weight to the risk indicators (see abstract).  None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique claims 21, 22 and 25-28 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/10/2022